Citation Nr: 1511321	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for skin cancer, including basal cell carcinoma (BCC) and squamous cell carcinoma (SCC), including as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2014, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  The Board finds that there has been substantial compliance with its remand directives, and that the Board's duty to assist has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDING OF FACT

The Veteran's skin cancer disability was not present during service or manifest within a year after, and did not develop as a result of any incident during service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for skin cancer, including as a result of exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an October 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in June 2014.  The VA examination was adequate, as the examiner considered the Veteran's statements, offered an explanation for the opinion stated, and provided the information necessary to resolve the issue on appeal. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

The Veteran contends he is entitled to service connection for skin cancer, including basal cell carcinoma and squamous cell carcinoma, because he was exposed to ionizing radiation during service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Establishing service connection for a disorder based on ionizing radiation exposure during service can be shown in two different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed Veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

Under this section, a "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 
38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R.
 §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is 'at least as likely as not' that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

In this case, the medical evidence of record clearly demonstrates the presence of skin cancer, including BCC and SCC, as early as June 2002.  Private medical records document repeated treatment for BCC and SCC on different parts of the Veteran's body, including his right temple, left shoulder, left hand, left cheek, left ear, nose and upper back.  The medical evidence of record indicates he was most recently treated for BCC of the right ear and SCC of the left hand in 2010.  A current radiogenic disease is therefore established.  See 38 C.F.R. § 3.311(b)(2).

Review of the Veteran's service treatment records do not reveal any complaints, treatment or diagnoses related to skin cancer.  There is also no evidence that the disorder was manifest within a year of separation from service.  However, his service records do show that in May 1986 the Veteran sought treatment for sunburn to his back, face, legs, arms and chest.  He was noted to have a second degree burn to his nose.  As such, the Board will review the Veteran's claim based on direct service connection as well as under the presumption for radiation-exposed Veterans under 38 C.F.R. § 3.311.

In June 2014, the Veteran was afforded a VA examination where he was noted to have been diagnosed with squamous cell/basal cell cancer.  The examiner noted the Veteran's reports of first seeking treatment for basal cell carcinoma in 1992.  Since 2002, the Veteran has had 14 basal cell and squamous cell cancers excised from his face, upper back, ears, shoulder and hands.  The VA examiner found that the Veteran did not have a benign or malignant neoplasm or metastases related to his skin cancer diagnosis, and there was no sign of skin cancer present.  However, the Veteran had numerous scars from skin cancer excisions.  

The VA examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's skin cancer was incurred in or caused by his claimed in-service injury, event or illness.  In support of this conclusion, the examiner stated that since he could not separate the exposure to the sun which occurred during the Veteran's nonmilitary time from the sun exposure the Veteran sustained during his military time, the late effects of sun exposure, including skin cancer, could not be rated.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner provided an adequate rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's skin cancer.

The Board finds that service connection for the Veteran's skin cancer is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's skin cancer arose during active service or was diagnosed within one year of discharge.  There is also no evidence relating the Veteran's skin cancer to any incident of his active duty service, to include sun exposure or the Veteran's in-service treatment for sun burn.  

The Veteran himself has not contended that his skin cancer is due to sun exposure.  In an October 2010 statement, the Veteran maintained that his level of sun exposure was "normal everyday exposure frequency that occurs daily."  Rather, the Veteran contends that his skin cancer is due to exposure to ionizing radiation while serving aboard a nuclear submarine in service.  

The Veteran's personnel records reflect that he underwent submarine training and served aboard the ballistic missile submarine USS Henry Clay.  Included in the Veteran's service treatment records is a Record of Occupational Exposure to Ionizing Radiation (DD-1141) that shows exposure to radiation from November 18, 1984 to December 22, 1985 while aboard the USS Henry Clay, and from June 6, 1987 to July 8, 1987 while aboard the USS Frank Cable.

A radiation review memorandum from the Director of Radiation and Physical Exposures was provided in January 2011.  The Veteran was found to have been exposed to radiation during service and references the Veteran's DD Form 1141.  His accumulated total lifetime dose is 0.051 rem.  The memo also notes that in 2002, the Veteran was diagnosed with basal cell carcinoma of the right ear and squamous cell carcinoma of the upper left back.  In assessing the relationship between the Veteran's dosage to his cancer, the memorandum provides the following analysis: "The Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August of 2004, states that 'in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.'  The position statement goes on to say that 'there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.'"  The memorandum concludes that since "the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is our opinion that it is unlikely that his skin cancers can be attributed to radiation exposure while in military service."

A memorandum from VA's Director of Compensation and Pension Service was provided in February 2011.  The memorandum recounted the discussion in the memorandum from the Director of Radiation and Physical Exposures.  The Director of Compensation and Pension Service concluded that "following our review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the veteran's skin cancer was the result of his radiation exposure during service."

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's skin cancer is not warranted, either under the provisions for claims based on exposure to ionizing radiation under 38 C.F.R. § 3.311 or on a direct or chronic presumptive basis.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of skin cancer.  Moreover, the Veteran has not alleged that the disorder manifested in service or within one year after discharge.  While the Veteran maintains that he was first diagnosed with skin cancer in 1993, the medical evidence of record reveals that the Veteran was diagnosed as early as 2002.  In addition, the record does not reflect, and the Veteran does not otherwise contend, that he participated in a radiation-risk activity during service as defined under 38 C.F.R. § 3.309(d)(3).  As such, the presumptive provisions do not apply in this case.

The Board does acknowledge that the Veteran had exposure to ionizing radiation in service and that skin cancer is considered a radiogenic disease.  Thus, the Veteran's case meets the requirements for consideration under the special development procedures for other radiogenic diseases, and such development was appropriately undertaken in this case.  38 C.F.R. § 3.311.  However, as noted above, the Director of Radiation and Physical Exposures provided an advisory medical opinion that determined that it was unlikely that the Veteran's skin cancer resulted from his exposure to ionizing radiation during service, which weighs against his claim.  Based on a review of this opinion and the entire record, the Director of Compensation and Pension Service issued an opinion that there was no reasonable possibility that the Veteran's skin cancer could be attributed to such exposure.  The Board finds that this opinion is entitled to substantial probative weight.  There is no medical opinion to the contrary in the record concerning this issue.

The Board has considered the Veteran's lay statements of record, to include his contention that his skin cancer is related to in-service ionizing radiation exposure.  Although lay persons are competent to provide opinions on some medical issues, the etiology of skin cancer falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran is not considered competent to address the etiology of his skin cancers.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for skin cancer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for skin cancer, including basal cell carcinoma and squamous cell carcinoma, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


